[exhibit1012principalagree002.gif] [exhibit1012principalagree002.gif]





[exhibit1012principalagree004.gif] [exhibit1012principalagree004.gif]





[exhibit1012principalagree006.gif] [exhibit1012principalagree006.gif]





[exhibit1012principalagree008.gif] [exhibit1012principalagree008.gif]





[exhibit1012principalagree010.gif] [exhibit1012principalagree010.gif]





[exhibit1012principalagree012.gif] [exhibit1012principalagree012.gif]





[exhibit1012principalagree014.gif] [exhibit1012principalagree014.gif]





[exhibit1012principalagree016.gif] [exhibit1012principalagree016.gif]





[exhibit1012principalagree018.gif] [exhibit1012principalagree018.gif]





[exhibit1012principalagree020.gif] [exhibit1012principalagree020.gif]





[exhibit1012principalagree022.gif] [exhibit1012principalagree022.gif]





[exhibit1012principalagree024.gif] [exhibit1012principalagree024.gif]





[exhibit1012principalagree026.gif] [exhibit1012principalagree026.gif]





[exhibit1012principalagree028.gif] [exhibit1012principalagree028.gif]





[exhibit1012principalagree030.gif] [exhibit1012principalagree030.gif]





[exhibit1012principalagree032.gif] [exhibit1012principalagree032.gif]





[exhibit1012principalagree034.gif] [exhibit1012principalagree034.gif]



